Case 1:18-cv-00681-RJL Document 289 Filed 03/29/21 Page 1of1
Case 1:18-cv-00681-RJL Document 287-1 Filed 03/22/21 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

AARON RICH
Plaintiff,
Vv. Civil Action No. 1:18-cv-00681-RJL
EDWARD BUTOWSKY, Hon. Richard J. Leon
MATTHEW COUCH, and
AMERICA FIRST MEDIA,
Defendants.

 

[PROPOSED] ORDER

UPON CONSIDERATION of Plaintiff Aaron Rich’s Motion to Dismiss Defendant

Edward Butowsky (“Motion”)), it is hereby
ORDERED that Plaintiffs Motion is GRANTED.

It is FURTHER ORDERED that the Plaintiff Rich and Defendant Butowsky shall bear

their own costs, including attorney’s fees.

SO ORDERED.
TA ttrd
ENTERED this 29 day of Mi 2021

“Centum

Judge Richard J. L
U.S. District Court for the District of Columbia
USS. District Court for the District of Columbia

 
